6. Negotiations between the EU and the United States with regard to visa exemptions (vote)
- Before the vote on paragraph 1:
, on behalf of the PSE Group. - Mr President, I would like to propose a change to paragraph 1, adding the word 'including', to read as follows: 'Considers that any form of direct or indirect discrimination between European citizens including on the grounds of their nationality should be prohibited'.
- Before the vote on Amendment 8:
, on behalf of the PPE-DE Group. - Mr President, the full oral amendment is given in the voting list. It basically corrects a factual error that was pointed out by Greek colleagues. It refers to the threshold of visa rejections, which forms the basis for continuing to keep countries outside visa waiver. In the case of Greece the rejection rate is, in fact, only 1%, so we are correcting a factual error and I would ask you to support this amendment.
(The oral amendment was adopted)